PRICE, Judge.
Appellant is charged with murder in the first degree and appeals from a decree of the Circuit Court of Jefferson County denying her bail in a habeas corpus proceeding.
We have carefully considered the -evidence presented and are of the opinion that under the applicable principles of law, which are fully set out in the case of Colvin v. State, 36 Ala.App. 104, 53 So.2d 99, the appellant is entitled to bail.
The judgment and decree of the lower court denying appellant bail is reversed, and it is hereby ordered that she be released upon furnishing bail in the amount of five thousand dollars, to- be approved by the Circuit Judge below, or by the Sheriff of Jefferson County in compliance with Section 194, Title 15, Code 1940.
Reversed and remanded .with instructions.